 In the Matter of FEDDERS MANUFACTURING COMPANY,INO.I QMAMALGAMATED ASSOCIATION OF IRON,STEEL & TIN WORKERS OF N.LODGE 1735Case No. C-611ORDER SETTING ASIDE DECISION AND ORDEROctober 03, 1941The- Board, on June 9, 1938, having issued a Decision and Orderin the above-entitled case;1 the United States Circuit Court of Ap-pealsfor the Second Circuit, upon a petition to review and set asidethe said Order, and upon consent of the parties, having directedthat the said proceedings "be remanded to the Board for the purposeof vacating its said order with prejudice"; and the Board having dulyconsidered the matterIT IS HEREBY ORDEREDthat the said Decision and Order, dated June9, 1938, be, and it herebyis, set aside.17 N. L. R.B. 817.36 N. L.R. B., No. 71.366